     Case 2:16-cv-01828-TLN-KJN Document 101 Filed 05/15/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GERALD SPENCE,                                       No. 2:16-cv-1828 TLN KJN P
12                         Plaintiff,
13              v.                                         ORDER
14    G. KAUR, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. On November 15, 2019, defendant Kaur filed a motion to compel and

19   for sanctions, which is fully briefed. However, in light of the district court’s recent order,

20   defendant’s motion must be denied without prejudice. On May 13, 2020, the district court denied

21   plaintiff’s request for reconsideration and ordered plaintiff to provide, within forty-five days,

22   supplemental responses to defendant as required under the August 15, 2019 order. Thus,

23   defendant’s motion was prematurely filed, and is denied without prejudice to renewal following

24   receipt and review of plaintiff’s supplemental responses.

25            Accordingly, IT IS HEREBY ORDERED that defendant’s motion (ECF No. 86) is denied

26   without prejudice.

27   Dated: May 15, 2020
     /spen1828.mtc4
28
                                                           1
